Bubar v Brodman (2019 NY Slip Op 08295)





Bubar v Brodman


2019 NY Slip Op 08295


Decided on November 15, 2019


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on November 15, 2019
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: WHALEN, P.J., PERADOTTO, LINDLEY, AND DEJOSEPH, JJ.


882 CA 18-01786

[*1]DONNA M. BUBAR, INDIVIDUALLY, AND AS EXECUTRIX OF THE ESTATE OF RAYMOND BUBAR, DECEASED, PLAINTIFF-RESPONDENT,
vRICHARD BRODMAN, M.D., ET AL., DEFENDANTS, MICHAEL CELLINO, M.D., AND BUFFALO MEDICAL GROUP, P.C., DEFENDANTS-APPELLANTS. (APPEAL NO. 2.) 


CONNORS LLP, BUFFALO (MICHAEL J. ROACH OF COUNSEL), FOR DEFENDANTS-APPELLANTS.
RICHARD P. VALENTINE, ESQ., P.C., BUFFALO (RICHARD P. VALENTINE OF COUNSEL), FOR PLAINTIFF-RESPONDENT. 

	Appeal from an order of the Supreme Court, Erie County (Frederick J. Marshall, J.), entered July 17, 2018. The order, among other things, denied that part of the motion of, among others, defendants Michael Cellino, M.D. and Buffalo Medical Group, P.C. seeking summary judgment dismissing the complaint against those defendants. 
It is hereby ORDERED that the order so appealed from is unanimously modified on the law by granting those parts of the motion of defendants Michael Cellino, M.D. and Buffalo Medical Group, P.C. seeking summary judgment dismissing the complaint against them except insofar as the complaint, as amplified by the bill of particulars, alleges that Cellino mismanaged decedent's anticoagulation therapy regime, and as modified the order is affirmed without costs.
Same memorandum as in Bubar v Brodman ([appeal No. 1] — AD3d — [Nov. 15, 2019] [4th Dept 2019]).
Entered: November 15, 2019
Mark W. Bennett
Clerk of the Court